THE COURT.
In her notice of appeal appellant states that the “appeal is made from the findings of fact and conclusions of law filed December 18, 1942, and the order granting petition for partition and appointing referee to make partition filed December 18, 1942.” The matters from which an appeal may be taken in probate proceedings are set forth in section 1240 of the Probate Code. The matters from which appellant has attempted to appeal are not included therein. Respondent’s motion to dismiss the appeal must be granted.
The appeal is dismissed.